        Case 1:17-cv-00174-CRK Document 122                Filed 10/08/20      Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE

                                 )
UNITED STATES,                   )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                Consol. Court No. 17-00174
                                 )
MAVERICK MARKETING, LLC, ET AL., )
                                 )
    Defendants.                  )
                                 )

                                       STATUS REPORT

       Pursuant to the Court’s Order dated September 29, 2020, Defendant, Good Times USA,

LLC, respectfully submits this Status Report on behalf of the parties.

       On October 8, 2020, the undersigned requested the consent of all parties to this extension.

Stephen C. Tosini, counsel for the Plaintiff, consented on October 8, 2020. T. Randolph Ferguson,

counsel for AAIC, consented on October 8, 2020. Jerry Wiskin, counsel for Hanover Ins. Co.,

consented on October 8, 2020. Rhonda Anderson, counsel for Gateway and third-party defendants,

consented on October 8, 2020. Gary Wilson, counsel for State Farm, consented on October 8,

2020. And Barry Boren consented on behalf of Maverick and Kebuth on October 8, 2020.

       The parties have reached an agreement in principle and are in the process of finalizing a

proposed settlement, specifically drafting and negotiating written settlement agreements, and

obtaining governmental authority to settle. This process is complicated by the resolution of claims

and cross-claims involving multiple parties. Despite the parties’ efforts, October 15, 2020 may not

be sufficient time to complete the process and if not, a further extension of the stay until November

15, 2020 may be necessary and appropriate.
       Case 1:17-cv-00174-CRK Document 122   Filed 10/08/20   Page 2 of 2




Respectfully Submitted,

/s/ Mark A. Loyd
Mark A. Loyd, Esq. - Ky. Bar 88976
Dentons Bingham Greenebaum LLP
101 South Fifth Street, Suite 3500
Louisville, KY 40202
(502) 587-3552
mark.loyd@dentons.com
Attorney for Defendant,
 Good Times USA, LLC

October 8, 2020




                                     2
